
	

114 HR 4350 IH: To repeal the Cybersecurity Act of 2015.
U.S. House of Representatives
2016-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4350
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2016
			Mr. Amash (for himself, Mr. Conyers, Ms. Lofgren, Mr. Massie, Mr. Poe of Texas, and Mr. Polis) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Homeland Security, Select Intelligence (Permanent Select), Armed Services, the Judiciary, Foreign Affairs, Science, Space, and Technology, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the Cybersecurity Act of 2015.
	
	
 1.Repeal of Cybersecurity Act of 2015The Cybersecurity Act of 2015 (division N of Public Law 114–113) and the amendments made by such Act are repealed, and the provisions of law amended by such Act are hereby restored as if such Act had not been enacted into law.
 2.Conforming amendmentIn the table of contents of the Consolidated Appropriations Act, 2016 (Public Law 114–113), strike the item relating to division N.
		
